DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is in response to communication(s):
Application filed on 7/14/2021 with priority date of 11/02/2011 based on ancestral applications 13/648883 now US Patent 9736089, 15/656432 still pending, 16/573873 pending Patent issue, and provisional application 61/554752.

The status of the claims is as follows: 
Claims 1-20 are pending and have been considered below.
Claims 1, 10, 19 are independent claims.

Specification

	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested: System and Method for Ignoring Call with Quick Reply Using a Messaging Application

Claim Objections

	Claim(s) 1, 10, 19 is/are objected to because of the following informalities:

	Per claim 1, claim 14 cites a method that “… displaying, in an messaging conversation user interface …”(emphasis added). It appears to be a typographical error.
	Claim 10 and 19 cite similar limitations and are likewise objected.

	Appropriate correction is required.
Double Patenting
	
	The listing of claims received 12/15/2021 in co-pending application No. 15/656,432 currently do not appear to warrant a double patenting rejection, however, the application will be monitored in future prosecution as they claim subject matter in the same field of endeavor.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-3, 6-8, 10-12, 15-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Turner et al. (US Pub 20120157067, hereinafter Turner, from IDS).

	Per claim 1, Turner teaches:
 A method, comprising: 
	displaying an incoming call user interface in response to detecting an incoming call from a caller; ([0096-0097] Fig. 9 shows an incoming call UI in response to an incoming call with the caller’s name; [0076] Fig. 7 further shows a flowchart for managing the incoming call starting at receiving a call at step 710);
	detecting a selection of an option in the incoming call user interface to ignore the incoming call; and ([0097-0100] Fig. 9 shows options to ignore the call and send instant messages at 930, 940, 950, where the latter two options allow the user to send a message to the caller instantly; [0082, 0098] Fig. 7 shows at step 765, when button 930 in Fig. 9 is selected, IM application is activated, and user and the caller may exchange IM messages without the user having to answer the call);
	displaying, in an messaging conversation user interface associated with the caller in response to the selection of the option, a first message indicating that an incoming call attempt has been unsuccessful. ([0080, 0082, 0098, 0079] Fig. 7 step 765 shows and IM application is activated to allow the user and the caller exchange IM message without answering the call, i.e. a first message “Can’t talk right now, but I can IM briefly” is sent, where it is displayed to indicate the call is unsuccessful).

	Per claim 2, Turner further teaches:
The method of claim 1, wherein detecting the selection of the option in the incoming call user interface to ignore the incoming call comprises: 
	displaying at least two buttons in the incoming call user interface; (Fig. 9 shows 3 buttons 930, 940, 950 for ignoring the call in the incoming call UI);
	detecting a selection of a first button of the at least two buttons to ignore the incoming call; ([0082, 0098] Fig. 7 shows at step 765, when button 930 in Fig. 9 is selected, IM application is activated, and user and the caller may exchange IM messages without the user having to answer the call);
	wherein displaying, in the messaging conversation user interface associated with the caller in response to the selection of the option, the first message indicating that the incoming call attempt has been unsuccessful comprises: 
		in response to the selection of the first button, displaying, in the messaging conversation user interface, the first message. ([0045, 0080, 0082, 0098, 0079] Fig. 7 step 765 shows and IM application is activated to allow the user and the caller exchange IM message without answering the call, i.e. a first 

	Per claim 3, Turner further teaches:
The method of claim 1, wherein the first message is a default and predefined message. ([0098] Fig. 9: when user select the instant response button 930 in Fig. 9, a predefined message such as “Can’t talk right now, but I can IM briefly” can be sent first by the call management application 410 when activating the IM application).

	Per claim 6, Turner further teaches:
The method of claim 1, wherein the method further comprises: sending the first message to the caller. ([0080, 0098]: instant response button 930 allow the call management application send a message to the caller’s device).

	Per claim 7, Turner further teaches:
The method of claim 1, further comprising: 
	enabling a second message to be composed in response to an operation in the messaging conversation user interface; and 
	sending the second message to the caller. ([0082] Once IM application is activated, the user and the caller may exchange IM messages without the user having to answer the call);

	Per claim 8, Turner further teaches:
The method of claim 7, wherein the first message or the second message is configured to notify the caller that the incoming call attempt has been acknowledged. ([0098] a first message sent by the call management application, e.g. “Can’t talk right now, but I can IM briefly” is configured to notify the caller that the call attempt was acknowledged).

Per claim 10, claim 10 is a system claim with processor(s) ([0025] Fig. 2, 210) and memory ([0026] Fig. 2, 220) that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim(s) 11-12, 15-17, claim(s) 11-12, 15-17 contain limitations that are substantially the same as claims 2-3, 6-8 respectively, and are likewise rejected.

Per claim 19, claim 19 is a medium ([0030]) claim that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim(s) 20, claim(s) 20 contains limitations that are substantially the same as claims 2, and is likewise rejected.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 4-5, 9, 13-14, 18 are rejected under 35 U.S.C. 103(a) as being as being unpatentable over Turner et al. (US Pub 20120157067, hereinafter Turner, from IDS), in view of Champlin et al. (US Pub 20070036286, hereinafter Champlin).

Per claim 4, Although Turner further teaches allowing the user to compose a message to be send to the caller, Turner does not explicitly teach displaying the first message in a message composition portion of the messaging UI; Champlin teaches:
The method of claim 1, wherein the messaging conversation user interface comprises a message composition portion, the first message being displayed in the message composition portion. ([0022] a message response can be send when user decline to not answer an incoming call; [0032-0033] the message can be created in part from a programmatic source 244 and based on a message content template 242, the user can provide additional input to complete a prefilled template in the composition window, e.g. “please call me in 5 minutes”).
 		Champlin and Turner are analogues art because they both teach ignoring incoming calls with messaging, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Turner and Champlin before him/her to modify the teachings of Turner to include Champlin’s teachings of adaptable message template. One would be motivated to make the combination because it would provide the user with message template that the user can customize to send to the caller.

Per claim 5, Turner-Champlin further teaches:
The method of claim 4, wherein displaying the first message comprises: automatically populating with the first message in the message composition portion. ([0032-0033] the message can be created in part based on a prepopulated message template, the user can provide additional input to complete a prefilled template in the composition window, e.g. “please call me in 5 minutes”).

Per claim 9, Turner further teaches that text messages send by the call management interface can take on different forms ([0080], but Turner does not explicitly teach the messaging conversation interface invoked is a SMS UI; Champlin teaches:
The method of claim 1, wherein the messaging conversation user interface is a short messaging service (SMS) conversation user interface. ([0023] a text message response may be provide using a SMS application).


Per claim(s) 13-14, 18, claim(s) 13-14, 18 contain limitations that are substantially the same as claims 4-5, 9 respectively, and are likewise rejected.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US Patent Application Publications
US 20110034154 A1
Maxfield; Nathan J.
Method for providing reason for ignoring call involves receiving reason for ignoring incoming call and transmitting received reason for call to caller communication device


The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications form (Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176